Citation Nr: 0334084	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  99-08 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a nervous disorder, 
including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel







REMAND

On December 11, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain the veteran's administrative 
and personnel records.  If no records are 
available obtain confirmation of this 
fact.  

2.  Obtain the veteran's complete current 
VA psychiatric treatment reports from May 
2000 to the present.  

3.  On VA psychiatric examination in May 
2000, the examiner noted there was no 
"C&P" report in the claims folder, but 
the psychological tests done reported 
that the veteran suffers from 
schizophrenia, chronic undifferentiated 
type, and that he was also given 
diagnoses of dysthymia and PTSD.  Obtain 
the referenced "C&P" report, including 
by consulting the examiner as to what he 
was referencing, such as whether it was 
an electronic report, or otherwise 
confirm in writing why the report is 
unavailable.  

4.  Send the veteran a PTSD development 
letter asking him to give a comprehensive 
statement regarding his alleged 
stressors, all units to which he was 
assigned in relation thereto, especially 
all associated with providing the 
funeral/cemetery duties he has 
consistently reported.  Specifically ask 
the veteran to comment about individual 
events included in his description of 
stressors regarding incidents involving 
funeral/cemetery duties, as well as any 
other stressful situations the veteran 
considers relevant.  

5.  Prepare a letter asking the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR) to provide any 
available information which might 
corroborate the veteran's alleged in-
service stressors during service.  
Provide USASCRUR with a description of 
these alleged stressors identified by the 
veteran: incidents involving 
funeral/cemetery duties, as well as any 
other stressful situations the veteran 
considers relevant.  

6.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination to 
determine the correct psychiatric 
diagnosis(es).  Send the claims folder to 
the examiner for review.  Based on the 
information obtained in the examination 
along with a review of the claims folder, 
the examiner should state a medical 
opinion as to whether the veteran has 
psychiatric disability, including whether 
he has PTSD, as the result of service, 
specifically involving funeral/cemetery 
duties, and whether there was any 
manifestation of acquired psychiatric 
disability during service or current 
psychiatric disability had its etiology 
in service.  

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





